Citation Nr: 1427220	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  08-19 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The claims file was subsequently transferred to the RO in Nashville, Tennessee.

In January 2010, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is included in the claims file.

In October 2011, the Board denied the Veteran's claim of service connection for a left knee disability, to include as secondary to a service-connected left ankle disability.  In January 2013, the United States Court of Appeals for Veterans Claims (Court) endorsed a Joint Motion for Remand that vacated the Board's October 2011 decision because the Board failed to consider medical evidence identified by the Veteran.  The Board remanded the claim in August 2013 and in again in December 2013.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

This matter must again be remanded FOR THE RO/AMC TO OBTAIN RELEVANT MEDICAL RECORDS AUTHORED BY THE VETERAN'S TREATING PHYSICIAN, DR. LANG. The Veteran authorized the release of these records in October 2013, but did not include a complete address on the authorization form.  In December 2013, the Board remanded the case and instructed the RO to obtain the records from Dr. Lang.  In January 2014-within 180 days of the authorization for release of medical records was submitted-the Veteran submitted a complete address for Dr. Lang.  Despite having a valid authorization and a clear address for Dr. Lang, the RO failed to obtain these records.  Instead, the RO sent another authorization to release medical records to the Veteran.  

The case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records (PMRs) that are not in the claims file.  In particular, request that the Veteran authorize the release of private medical records from Dr. Lang.  Inform the Veteran that he must reauthorize the release of medical records from Dr. Lang because the October 2013 VA Form 21-4142 ("Authorization and Consent to Release Information") has expired.

Associate any records identified by the Veteran with the claims file.  If any records identified but not secured by the Veteran are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

3. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for a left knee disability, to include as secondary to a left ankle disability.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



